Dugro, J.
This is an appeal from a judgment The covenant in the deed of July, 1884, reads that the plaintiff will “supply the steam for heating and the hot water for the adjoining buildings on the east of the premises hereby conveyed as now connected.”
The word “ now ” refers to the time of the delivery of the deed.
To establish his case it became necessary for the plaintiff to show, among other things, that the supply of the steam and hot water to the premises in question was as they were connected at the time of the delivery of the deed. This she failed to do. The complaint was, therefore, properly dismissed. The judgment should be affirmed.
Sedgwick, Ch. J., concurs in result.